This proceeding to review a determination made by respondents revoking petitioner’s restaurant liquor license and directing that no new license for the premises in question be issued for a period of twelve months has been transferred to this court. (Civ. Prac. Act, § 1296.) Determination unanimously confirmed, with $10 costs and disbursements. There is substantial evidence in the record to support the determination that petitioner had violated subdivision 6 of section 106 of the Alcoholic Beverage Control Law in that he had permitted the licensed premises to become disorderly, and so to become in that he had permitted males to solicit male patrons therein for immoral purposes. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ.